Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective September 1, 1975 because she was not available for employment. Claimant, a bookkeeping machine operator, worked for her last employer from September 8, 1973 to November 7, 1974. She filed her claim for benefits on November 12, 1974 and was paid the same. From September 1, 1975 through September 23, 1975 she kept no record of her *1025efforts to find employment although she knew this was required. Thereafter, and until the date of the hearing on October 16, 1975, she kept a list which reflected phone calls and random contacts, mainly of travel agencies which was the business of her last employer. The determination that a claimant, during a specific period, was unavailable for employment is a question of fact to be decided by the board (Matter of Jensen [Catherwood], 27 AD2d 588) and where, as here, the board’s determination is supported by substantial evidence, it must be upheld (Matter of Asher [Levine] 51 AD2d 1078; Matter of Lunney [Catherwood], 32 AD2d 864). Claimant’s contention that the board discriminated against her because she was pregnant is without merit. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.